        Case 2:21-cv-01289-JDP Document 4 Filed 07/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REGINALD EDWARD SPEARMAN,                          Case No. 2:21-cv-01289-JDP (PC)
12                       Plaintiff,                      ORDER DIRECTING PLAINTIFF TO
                                                         SUBMIT A COMPLETE IN FORMA
13            v.                                         PAUPERIS APPLICATION AND INMATE
                                                         TRUST ACCOUNT STATEMENT
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding without counsel, has filed a civil rights action

18   pursuant to 42 U.S.C. § 1983 together with a request for leave to proceed in forma pauperis

19   pursuant to 28 U.S.C. § 1915. However, the certificate portion of the request, which must be

20   filled out by plaintiff’s institution of incarceration, has not been completed. Also, plaintiff has

21   not filed a certified copy of his inmate trust account statement for the six-month period

22   immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). I will give him

23   an opportunity to submit a completed in forma pauperis application and a certified copy in

24   support of his application.

25          In accordance with the above, it is hereby ORDERED that:

26          1. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is denied without

27   prejudice.

28          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
                                                        1
        Case 2:21-cv-01289-JDP Document 4 Filed 07/26/21 Page 2 of 2


 1   Forma Pauperis By a Prisoner.

 2            3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 3   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 4   of Court.

 5            4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 6   his inmate trust account statement for the six-month period immediately preceding the filing of

 7   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 8   this action be dismissed without prejudice.

 9
     IT IS SO ORDERED.
10

11
     Dated:      July 25, 2021
12                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
